495 So.2d 837 (1986)
Maria Teresa TORELLI, a/K/a Maria Teresa Merlo, Appellant,
v.
TRAVELERS INDEMNITY CO., As Subrogee for Susan Hoffman, Appellee.
No. 86-926.
District Court of Appeal of Florida, Third District.
October 7, 1986.
*838 Marc Hauser, Bay Harbor, for appellant.
Max A. Goldfarb, Miami, for appellee.
Before NESBITT, BASKIN and DANIEL S. PEARSON, JJ.
PER CURIAM.
The failure of the plaintiff to follow an obvious lead to the defendant's whereabouts, that is, to make inquiry of the defendant's known attorney, compels us to conclude, unlike the trial court, that the plaintiff did not exercise due diligence in attempting to locate the defendant and was thus not entitled to assert that the defendant was concealing her whereabouts or was no longer a resident of Florida so as to trigger the operation of the "substituted service on non-resident motor vehicle owner" statute, Section 48.171, Florida Statutes (1985). Knabb v. Morris, 492 So.2d 839 (Fla. 5th DCA 1986). Accordingly, the order denying the defendant's motion to set aside the default judgment and the final judgment are reversed and the cause remanded for further proceedings.
Reversed and remanded.